Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US2012/0080061). 
Re claim 21, Kim et al. teach receiving a substrate  (i.e. wafer) having a surface and particles, placing the cleaning apparatus (nozzle spray 34) under the substrate, and removing particles by spraying a cleaning liquid towards the substrate, wherein the cleaning liquid is sprayed out from the cleaning apparatus in a direction opposite to a direction of gravity  (paragraphs 5, 39,  53, 58, 59,  Fig. 10), as applicant’s claim language of spraying a cleaning liquid against gravity” reads broadly on spraying a cleaning liquid upwardly towards the substrate surface.   In reference to spraying the cleaning liquid at a location of the particle while the substrate is maintained in a position, the limitations are met by Kim et 
   In reference to claim 23, the wash fluid is dispensed through nozzles 34 at a flow rate needed to wash away the contaminants.  The claim is broadly read to include any flow rate which reads on applicant’s claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US2012/0080061) in view of Kunze-Concewitz (5964952) and further in view of Abe et al. (4715392).
Re claim 1, Kim et al. teach receiving a substrate  (i.e. wafer) having a surface, moving a cleaning apparatus (i.e. nozzle spray 34) towards the location of the particles on the surface of the wafer (paragraphs 5, 39,  53, 58, 59,  Fig. 10), wherein the nozzle sprays the cleaning liquid against gravity towards the surface of the substrate, as applicant’s claim language of spraying a cleaning liquid against gravity” reads broadly on spraying a cleaning liquid upwardly towards the substrate surface.  In reference to the limitations of while maintaining a position of the substrate, the limitations broadly read on any position of the substrate, as illustrated in Fig. 10.  
Kim et al. do not specifically teach moving the cleaning apparatus towards the location of the particle.   Kunze-Concewitz et al. teach cleaning contaminating surfaces of the wafer using movable nozzles (Fig. 3) which spray cleaning fluid towards both surfaces.  The nozzle can be moved, via a suitable device from the center to the periphery to spray the wafer surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Kim et al. to include moving the cleaning apparatus towards the wafer surface, as taught by Kunze-Concewitz, for purposes of removing contaminants, such that the desired level of cleanliness is achieved.
 Kim et al., as modified by Kunze-Concewitz do not teach identifying the particle, detecting the surface and performing a second cleaning operation when the cleaning result is not acceptable. 
 Abe et al. teach a method of cleaning and inspecting a photomasks and reticles used in the fabrication of semiconductor devices.  In reference to the identification of the particles on the substrate, refer to the foreign particle inspecting station 30, col. 12, lines 45-60.   In reference to detecting the surface of the substrate and performing a second cleaning when the detection is not acceptable, refer to 
Re claim 2, refer to col. 1, lines 10-20 of Abe et al.    Re claim 3, in the absence of a showing of criticality and/or unexpected results, the skilled artisan would reasonably expect the second cleaning to be less than the first, since contaminants have been previously removed from the first cleaning.   Re claims  5, 15, refer to paragraph 5 of Kim et al.   Re claims 8-10, refer to paragraph 39 and Fig. 10 of Kim et al. for example. Re claim 11, in reference to transferring pattern of the photomask to the semiconductor, refer to col. 1, lines 15-20 of Abe et al.  In reference to while maintaining a position of the photomask, the limitations are broadly met by reticle held by arms 502 and 504.  Re claims 16-17, the claims are directed to cleaning an inverted semiconductor, applicant is directed to paragraph 53 and Fig. 10 of Kim et al. 
Claims 4, 6-7, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US2012/0080061) in view of Kunze-Concewitz (5964952),  Abe et al. (4715392)  and further in view of Vainer et al. (US2014/0146297).
Re claims 4 and 13, Kim et al. in view of Kunze-Concewitz and Abe et al. teach a photomask, but fails to teach the pellicle connected to the photomask and particles attached to the outer surface of the pellicle.
Vainer et al. teach a method and apparatus of inspecting articles.  Paragraph 6 teaches that a pellicle is often used with a reticle, a pellicle forms a layer over the surface of the reticle to block particles from reaching the patterned side of the reticle surface. Vainer et al. further teach keeping the pellicle surfaces particle free, and paragraphs 10-11 teaches inspecting and cleaning the reticle with optical techniques.  Paragraphs 14 and 75 teach an inspection apparatus for inspecting an article to 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim et al. to include the photomask having a pellicle, as taught by Vainer et al. for purposes of providing a protective layer on the reticle in order to block particles from reaching the patterned side of the reticle.   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified method of Kim et al., to include cleaning the pellicle, as taught by Vainer et al. for purposes of performing the same function of removing contaminants, such that the desired level of cleanliness during the lithographic process of the semiconductor substrate can be achieved.   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified method of Kim et al. to include the optical components, as taught by Vainer et al., for purposes of performing the same function of detecting and locating contaminant particles on the substrate surface. Re claim 14, refer to paragraph 20 of Vainer et al. 
Claims 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US2012/0080061) in view of Kunze-Concewitz (5964952) , Abe et al. (4715392),  Vainer et al. (US2014/0146297) and further in view of Takagi (US2008/0264441).
Re claims 12 and 22, Kim et al. in view of Kunze-Concewitz et al., Abe et al. and  Vainer et al. teach the invention substantially as claimed with the exception of removing the pellicle from the photomask, exposing particles on the photomask, removing the particles from the photomask and .  
Response to Arguments
The rejection of the claims, as being anticipated by Kim is maintained.  Applicant argues that Kim fails to teach spraying the cleaning liquid to target a location of the particle while the substrate is maintained in a position.  The limitations are met in view of Fig. 10, as Kim clearly teaches cleaning an inverted wafer with a cleaning nozzle 30 to remove contaminants, as discussed above. Applicant is directed specifically to paragraph 53 which clearly teaches a nozzle system 30 in communication with the cleaning liquid supply 50 for cleaning the front surface of the substrate, wherein the nozzle is disposed below the substrate.  As acknowledged by applicant, paragraph 52 specifically teaches a nozzle system disposed below the wafer so as to supply cleaning liquid. In reference to the cleaning liquid removing particles, applicant is directed to paragraph 39 of Kim et al. 
In reference to maintaining the substrate in a position, applicant’s claim is broadly met by Fig. 10, as any position, including a rotary position, reads on applicant’s claim language. 
Applicant argues that the secondary references of Kunze-Concewitz and Abe are silent with respect to performing a first cleaning operation while maintaining a position of the substrate. Kunze-
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc